Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142545                                                                                               Michael F. Cavanagh
  142547                                                                                                     Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MONA LISA FRAZIER,                                                                                       Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 142545
                                                                    COA: 292149
                                                                    Macomb CC: 2006-003787-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/
  MONA LISA FRAZIER,
           Plaintiff-Appellee,
  v                                                                 SC: 142547
                                                                    COA: 293904
                                                                    Macomb CC: 2006-003787-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the applications for leave to appeal the December 21, 2010
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the applications or take other action. MCR 7.302(H)(1).
  At oral argument, the parties shall address: (1) whether the plaintiff’s injury “was a
  direct result of physical contact with equipment permanently mounted on the vehicle”
  within the meaning of MCL 500.3106(1)(b); (2) whether the plaintiff’s injury was
  sustained while “alighting from the vehicle” within the meaning of MCL 500.3106(1)(c);
  and (3) whether the plaintiff is entitled to attorney fees pursuant to MCL 500.3148(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2011                       _________________________________________
           h0614                                                               Clerk